                    Case 08-11006-BLS              Doc 1896        Filed 02/24/20         Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                               Case No. 08-11006 (BLS)
    JEVIC HOLDING CORP., et al., 1                                       Chapter 7
    Debtors.                                                             (Jointly Administered)
                                                                         RE: D.I. 1885, 1886, ____

                          ORDER APPROVING SETTLEMENT AGREEMENT
                              PURSUANT TO FED. R. BANKR. P. 9019

             Upon consideration of the motion (the “Motion”) 2 of George L. Miller, the duly

appointed Chapter 7 Trustee (the “Trustee”) for the Debtors’ Estates, seeking the entry of an

order, pursuant to Bankruptcy Rule 9019, approving the settlement of certain claims for

avoidance and recovery of unauthorized postpetition transfers as set forth in the Settlement

Agreement attached as Exhibit A to the Motion; and due and sufficient notice of the Motion

having been given under the circumstances; and it appearing that no other or further notice need

be provided; and it appearing that the relief requested in the Motion is in the best interests of the

Debtors, the Estates and their creditors; and, after due deliberation, the Court finding that the

proposed settlement set forth in the Settlement Agreement is fair and reasonable;

             IT IS HEREBY ORDERED that:

             1.       The Motion is GRANTED as set forth herein.

             2.       The Settlement Agreement attached to the Motion as Exhibit A is hereby

APPROVED, and the terms and conditions of the Settlement Agreement are incorporated into

this Order by reference as if fully set forth herein.

1
             The Debtors in these cases, along with the last four digits of the federal tax identification number for each
             of the Debtors, are Jevic Holding Corp. (8738), Creek Road Properties, LLC (9874) and Jevic
             Transportation, Inc. (3402).
2
             Capitalized terms used, but not otherwise defined, in this Order shall have the meaning ascribed to such
             terms in the Motion.




5141205v2
             Case 08-11006-BLS          Doc 1896       Filed 02/24/20   Page 2 of 3




       3.        Notwithstanding anything to the contrary in the Motion, this Order, or the

Settlement Agreement, any funds received by the Trustee in connection with the Motion shall be

held in escrow, and the Trustee shall be prohibited from using or distributing any such funds

absent further order of the Court resolving (a) the Limited Objection of Sun Capital to Motion of

Chapter 7 Trustee, George L. Miller, for an Order Approving Settlement Agreement Pursuant to

Fed. R. Bankr. P. 9019 [D.I. 1889] and (b) the Limited Objection of The CIT Group/Business

Credit, Inc., as Agent, to Motion of Chapter 7 Trustee, George L. Miller, for an Order Approving

Settlement Agreement Pursuant to Fed. R. Bankr. P. 9019 [D.I. 1890], after reasonable notice

and a hearing.

       4.        Sun Capital Partners IV, LP, Sun Capital Partners Management IV, LLC, and Sun

Capital Partners, Inc. reserve and preserve all of their rights, claims, causes of action and

defenses, including but not limited to in connection with all funds received by the Trustee

pursuant to the Motion.

       5.        The CIT Group/Business Credit, Inc., as Agent, reserves and preserves all of its

rights, claims, causes of action and defenses, including but not limited to in connection with all

funds received by the Trustee pursuant to the Motion.

       6.        The Trustee reserves and preserves all of his rights, claims, causes of action and

defenses, including but not limited to in connection with all funds received by the Trustee

pursuant to the Motion.




                                                 -2-
5141205v2
              Case 08-11006-BLS        Doc 1896       Filed 02/24/20     Page 3 of 3




       7.      The Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation or interpretation of this Order.




 Dated: February 24th, 2020                BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                      JUDGE




                                                -3-
5141205v2
